Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Murphy on 4/9/2021.

The application has been amended as follows: 
Claim 2: in line 3 after “applying a paste along a” cancel “side” and insert “peripheral”; in line 3 after “tape” insert “and surrounding the tape”

Allowable Subject Matter
Claims 2, 3, 5-7, 10, 12 and 13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “applying a paste along a peripheral surface of the tape and surrounding the tape to form a glass layer comprising an outer contour and an inner contour when seen in a plan view” in combination with “wherein a width of the comer portion of the glass layer is smaller than a width of each of the first side portion of the glass layer and the second side portion of 
It is noted that while the prior art of record shows a applying a paste along a side surface of a tape (see Fig. 4 of Lee et al., US 2008/0138653), it does not show applying the paste along a peripheral surface of the tape and surrounding the tape as claimed and supported by Figs. 10A-10C and related text of applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199.  The examiner can normally be reached on M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/13/2021